--------------------------------------------------------------------------------

EXHIBIT 10.1

SUBSCRIPTION AGREEMENT

(For purchasers resident in Alberta)

TO: WESCORP ENERGY INC.   Purchase of 10% Unsecured Convertible Debenture of
Wescorp Energy Inc.

Subject to the terms and conditions contained in this subscription agreement,
including the terms and conditions set forth in Schedule “A” hereto, we, the
undersigned, hereby irrevocably subscribe for and agree to purchase a 10%
Unsecured Convertible Debenture (the "Debenture") of Wescorp Energy Inc. (the
“Corporation”) in the amount set forth below.

_____________________________________________
(Name of Subscriber - please print)

By: _____________________________________________
(Authorized Signature)

________________________________________________
(Official Capacity or Title - please print)

________________________________________________
(Please print name of individual whose signature
appears above if different than the name of the
Subscriber printed above.)

Register Debenture as set forth below:

________________________________________________
(Name)

________________________________________________
(Account Reference, if applicable)

________________________________________________
(Subscriber's address)

________________________________________________

________________________________________________
(Telephone Number)

________________________________________________
(Fax Number)

________________________________________________
(Email Address)
U.S.$2,250,000.00
Principal Amount of Debenture Purchased (Purchase
Price)



________________________________________________
Number of securities of the Corporation held prior to
purchase of the Debenture


Deliver the Debenture as set forth below:


________________________________________________
(Name)


________________________________________________
(Account reference, if applicable)


________________________________________________
(Contact Name)


________________________________________________
(Address)


________________________________________________
(Telephone Number)




--------------------------------------------------------------------------------

EXHIBIT 10.1

All dollar amounts referred to in this agreement are in US dollars.

These securities are restricted securities as that term is defined in Rule 144
under the United States Securities Act of 1933 (the “U.S. Securities Act”). As
restricted securities, they may be resold only in accordance with Rule 144 or
Regulation S under the U.S. Securities Act or pursuant to an effective
registration statement under the U.S. Securities Act or an exemption from the
U.S. Securities Act. Hedging transactions involving these securities may not be
conducted unless in compliance with the U.S. Securities Act.

These securities have not been registered with the United States Securities and
Exchange Commission or the securities commission of any state. This subscription
agreement does not constitute an offer to sell nor a solicitation of an offer to
buy the securities in any jurisdiction in which such offer or solicitation would
be unlawful. The securities may not be resold or transferred except as permitted
pursuant to registration under the U.S. Securities Act or an exemption from it.

These securities have not been recommended by any federal or state securities
commission or regulatory authority. Furthermore, the foregoing authorities have
not reviewed, confirmed or determined the accuracy or adequacy of this document.
Any representation to the contrary is a criminal offense.

ACCEPTANCE: The Corporation hereby accepts the above subscription this day of
______________, 2007.

WESCORP ENERGY INC.


Per: ________________________________________________

--------------------------------------------------------------------------------

EXHIBIT 10.1

SCHEDULE "A"

TERMS AND CONDITIONS OF SUBSCRIPTION FOR

DEBENTURES OF WESCORP ENERGY INC.

1.

Terms of the Debenture

     

The Debenture will bear interest at the rate of 10% per annum, payable
quarterly, provided, however, that if the payment of interest would result in a
breach of any applicable bank covenants of the Corporation or its subsidiaries,
then such interest shall continue to accrue but shall only be paid when such
payment would not result in a breach of any applicable bank covenants. The
Debenture will be repaid in full, if not converted, on that date which is two
(2) years from the date of issue (the "Maturity Date"). The form of Debenture
Certificate is set forth in Schedule "B" attached hereto.

      2.

Conversion

     

The Debenture may, at the option of the holder, be converted, in accordance with
the terms and conditions set out in the Debenture Certificate, into units (each
a "Unit") at a price of US$1.00 per Unit at any time prior to the Maturity Date.
Each Unit consists of one (1) common share (a "Common Share") and one half of
one (1/2) Common Share purchase warrant (each whole Common Share purchase
warrant a "Warrant") of the Corporation. The form of Warrant Certificate is set
forth in Schedule "D" attached hereto.

     

Each Warrant shall entitle the holder thereof to purchase one (1) additional
Common Share of the Corporation (a "Warrant Share) at a price of U.S. $3.00 from
the date of issue of the Warrant until that date which is two (2) years from the
date of issue of the Debenture.

     

The Corporation shall be entitled to prepay the Debenture in whole or in part,
at any time prior to the Maturity Date subject to the Corporation providing the
holder with at least one month prior written notice (the "Notice Period") of the
Corporation's intention to repay the Debenture.

     

Further, each interest payment may, at the option of the holder, be converted,
in accordance with the terms and conditions set out in the Debenture
Certificate, into Common Shares. The Common Share price used in the conversion
shall be the weighted twenty (20) trading day average price for the period
commencing ten (10) trading days prior to the relevant interest payment date.

     

The Debenture may be converted at any time during the Notice Period in
accordance with the terms and conditions set out in the Debenture Certificate
and, if the Debenture is converted during the Notice Period the Corporation
undertakes to file a registration statement with respect to any Common Shares
issued upon such conversion of the Debenture, Common Shares issued on conversion
of interest payments and any Warrant Share issued upon exercise of a Warrant as
soon as reasonably possible thereafter, as determined by the board of directors
of the Corporation.

      3.

Acknowledgements re: Hold Periods and Resale Restrictions

     

We understand and acknowledge the following:

      (a)

the Debenture is not assignable or transferable without the prior written
consent of the Corporation;

A - 1

--------------------------------------------------------------------------------

EXHIBIT 10.1

  (b)

we have been advised to consult our own legal advisers in connection with any
applicable statutory hold periods and resale restrictions both in Canada and in
the United States, relating to the Common Shares and Warrants issuable upon the
conversion of the Debenture and Warrant Shares issuable on exercise of the
Warrants and no representation has been made by the Corporation or its
representatives respecting the applicable statutory hold period or resale
restrictions;

        (c)

we are solely responsible (and the Corporation is not in any way responsible)
for compliance with applicable hold periods and resale restrictions, including
without limitation the filing of any documentation and, if applicable, the
payment of any fees with any applicable securities regulatory authority, and
that we, and (if applicable) others on whose behalf we are contracting
hereunder, are aware that we, and (if applicable) such others, may not be able
to resell the Common Shares and Warrants issuable upon the conversion of the
Debenture and Warrant Shares issuable on exercise of the Warrants except in
accordance with limited exceptions under applicable securities legislation and
regulatory policy and we and, if applicable, others on whose behalf we are
contracting hereunder, will not sell, resell or otherwise transfer the Common
Shares and Warrants issuable upon the conversion of the Debenture and Warrant
Shares issuable on exercise of the Warrants except in compliance with applicable
laws and except in compliance with the terms of the Debenture and the Warrants;
and

        (d)

we, on our own behalf and (if applicable) on behalf of others for whom we are
contracting hereunder, specifically agree that we will not offer, sell, pledge
or otherwise transfer the Debenture or the Common Shares and Warrants issuable
upon the conversion of the Debenture and Warrant Shares issuable on exercise of
the Warrants except: (i) to the Corporation; (ii) outside the United States in
compliance with Rules 903 or 904 of Regulation S under the "U.S. Securities Act"
and in compliance with applicable state, local and provincial laws and
regulations; or (iii) inside the United States in a transaction, (A) made in
compliance with an exemption from registration under the U.S. Securities Act
provided by Rule 144 or Rule 144A thereunder, if available, and any applicable
state securities laws of the United States or (B) in a transaction exempt from
registration requirements under the U.S. Securities Act and any applicable state
securities laws of the United States; we understand that the Debenture and the
Common Shares and Warrants issuable upon the conversion of the Debenture and
Warrant Shares issuable on exercise of the Warrants will bear a legend to the
foregoing effect and that prior to any transfer pursuant to the foregoing
clauses (ii) and (iii), the Corporation may require that the seller furnish the
Corporation and the Corporation's transfer agent with an opinion of counsel of
recognized standing, in substance and form satisfactory to the Corporation, that
such transfer is exempt from registration under the U.S. Securities Act and any
applicable state securities laws; we understand and acknowledge that the
certificates for the Common Shares and Warrants issuable upon the conversion of
the Debenture, the certificates for the Warrant Shares and any certificates
issued in replacement thereof or exchange therefor, shall have endorsed thereon
a legend reflecting such restrictions on transfer; we understand and acknowledge
that the Corporation is not obligated to file and has no present intention of
filing with the United States Securities and Exchange Commission or with any
state securities administrator or commission any registration statement in
respect of resales of the Debenture or the Common Shares and Warrants issuable
upon the conversion of the Debenture and Warrant Shares issuable on exercise of
the Warrants in the United States; and further, we covenant that all offering
materials and documents used in connection with offers and sales of the
Debenture or the Common Shares and Warrants underlying the Debenture before the
expiration of the Restricted Period (defined below in paragraph 9(c) must state
that: (i) the securities have now been registered under the U.S. Securities Act
and may not be offered or sold in the United States or to a U.S. person unless
such securities are registered under the U.S. Securities Act or an exemption
from the registration requirements of the U.S. Securities Act is available, and
that (ii) hedging transactions involving the securities may not be conducted
unless they comply with the U.S. Securities Act.

A - 2

--------------------------------------------------------------------------------

EXHIBIT 10.1

4.

Delivery and Payment

     

We agree that the following must be delivered to the Corporation at Suite 770,
436 - 4th Avenue, S.W., Calgary, Alberta T2P 3A8, Facsimile number (403)
206-3993:

      (a)

a certified cheque, bank draft, money order or wire transfer payable to the
Corporation, representing the aggregate purchase price payable by us for the
Debenture, unless other payment arrangements acceptable to the Corporation have
been made. The entire purchase price for the Debenture must be paid at the time
of subscription;

      (b)

one completed and duly signed copy of this subscription agreement together with,
as applicable, the relevant exemption certification completed in the forms
attached hereto as Schedule "D" as applicable;

      (c)

such other documents as may be required pursuant to terms of this subscription
agreement; and

      (d)

all other documentation as may be required by applicable securities legislation.


5.

Closing

   

Delivery of and payment for the Debenture (the “Closing”) will be completed at
the offices of the Corporation This subscription is subject to acceptance by the
Corporation, as described below. Unless other arrangements have been made with
the Corporation, certificates endorsed by the Corporation representing that the
Debenture (the "Debenture Certificate") will be available for delivery to us in
Calgary, Alberta, at Closing against payment of the aggregate purchase price for
the Debenture. If we choose not to attend the Closing to receive the Debenture
Certificate, then the Corporation will deliver such certificates to us at the
address set out for delivery on page 2 of this subscription agreement promptly
after the Closing.


6.

Acceptance of Subscription

     

This subscription may be accepted in whole or in part and the right is reserved
to the Corporation to allot to any subscriber less than the amount of the
Debenture subscribed for. Confirmation of acceptance or rejection of this
subscription will be forwarded to us promptly after the acceptance or rejection
of this subscription by the Corporation. If this subscription is rejected in
whole, we understand that any certified cheques or bank drafts delivered by us
to the Corporation representing the purchase price for the Debenture will be
promptly returned to us without interest. If this subscription is accepted only
in part, we understand that a cheque representing the portion of the purchase
price for that portion of our subscription for the Debenture which is not
accepted will be promptly delivered to us, without interest.

      7.

Acknowledgements re: Prospectus Exemptions, etc.

     

We acknowledge and agree that the sale of the Debenture to us, or (if
applicable) to such others, is conditional upon, among other things:

      (a)

such sale being exempt from the prospectus filing requirements and the
requirements for the delivery of an offering memorandum (as defined in any
applicable Canadian securities legislation) of all applicable securities
legislation relating to such sale or upon the issuance of such rulings, orders,
consents or approvals as may be required to permit such sale without the
requirement of filing a prospectus or delivering an offering memorandum; and

      (b)

the Corporation obtaining any necessary regulatory approvals.

We also acknowledge and agree, that:

A - 3

--------------------------------------------------------------------------------

EXHIBIT 10.1

  (a)

we have not received, requested or been provided with, nor have any need to
receive, a prospectus, offering memorandum (as defined in any applicable
Canadian securities legislation) or similar disclosure document relating to the
offering of the Debenture and/or the business and affairs of the Corporation and
that the decision to enter into this subscription agreement and purchase of the
Debenture has not been based upon any verbal or written representation as to
fact or otherwise made by or on behalf of the Corporation or any officer,
director, employee or agent of the Corporation and that such decision is based
entirely upon information set out in this subscription agreement and currently
available public information concerning the Corporation; including the
Corporation’s Form 10KSB FOR THE FISCAL YEAR ENDING December 31, 2006 and the
Corporation’s press releases

          (b)

there has not been any advertisement of the offering of the Debenture in printed
public media, radio, television or telecommunications, including electronic
display such as the Internet or any seminar or meeting whose attendees have been
invited by general solicitation or general advertising;

          (c)

no agency, governmental authority, regulatory body, stock exchange or other
entity has made any finding or determination as to the merit for investment of,
nor have any such agencies or governmental authorities made any recommendation
or endorsement with respect to the Debenture or the Common Shares, Warrants and
Warrant Shares underlying the Debenture;

          (d)

no prospectus has been filed by the Corporation with a securities commission or
other securities regulatory authority in any province of Canada or any other
jurisdiction in connection with the issuance of the Debenture and such issuances
are exempt from the prospectus requirements otherwise applicable under the
provisions of Canadian securities laws and, as a result, in connection with our
purchase of the Debenture or the Common Shares and Warrants underlying the
Debenture hereunder:

          (i)

we are restricted from using most of the civil remedies available under Canadian
securities laws;

          (ii)

we will not receive information that would otherwise be required to be provided
to us under applicable securities laws or contained in a prospectus prepared in
accordance with applicable securities laws; and

          (iii)

the Corporation is relieved from certain obligations that would otherwise apply
under such applicable securities laws;

          (e)

the Debentures are being offered for sale only on a “private placement” basis;
and

          (f)

the Corporation is not a reporting issuer in any province of Canada and, as
such, the hold periods applicable to the Debenture, the Common Shares, the
Warrants and the Warrant Shares may never expire and such securities may never
be resold except pursuant to a further statutory exemption or discretionary
order.

We acknowledge that the Corporation may be required to provide applicable
securities regulatory authorities with a list setting forth the identities of
the beneficial purchasers of the Debentures and we consent to the disclosure of
any such information relating to our subscription hereunder as required for the
Corporation to properly comply with all regulatory and legislative requirements.

We understand and acknowledge that: (i) none of the Debentures or the Common
Shares, Warrants and Warrant Shares underlying the Debenture have been or will
be registered under the United States Securities Act of 1933, as amended (the
“U.S. Securities Act”) nor any applicable state securities laws and may not be
offered or sold or re-offered or resold, directly or indirectly, in the United
States or to any U.S. person (as

A - 4

--------------------------------------------------------------------------------

EXHIBIT 10.1

defined in Regulation S under the U.S. Securities Act, a “U.S. Person”), unless
such securities have been registered under the U.S. Securities Act and any
applicable state securities laws, or are otherwise exempt from such
registration; and (ii) certificates representing the Common Shares and Warrants
issuable upon the conversion of the Debenture and the Warrant Shares on exercise
of the Warrants and shall bear a legend to such effect.

      8.

Conditions on Closing

     

We acknowledge and agree that, as the offering of the Debenture will not be
qualified by a prospectus, the offering is subject to the condition that we
execute and return to the Corporation, as applicable, all relevant documentation
required by this subscription agreement, applicable securities legislation,
regulations, rules and policies and applicable stock exchange rules.

     

We agree to: (i) provide the Corporation with such information and documents,
including certificates, statutory declarations and undertakings, as the
Corporation may reasonably require from time to time to comply with any filing
or other requirements under applicable securities legislation, regulations,
rules and policies and applicable stock exchange rules; and (ii) comply with the
provisions of any applicable securities legislation, regulations, rules and
policies and applicable stock exchange rules concerning any resale of the Common
Shares and Warrants issuable upon the conversion of the Debenture and Warrant
Shares issuable on exercise of the Warrants.

      9.

Conditions on Use of Funds

     

The Corporation covenants that it shall, upon the acceptance of this
subscription agreement:

      (a)

hire full time professional IR/PR Company(ies).

      (b)

use 10% of the funds advanced for IR/PR over the next two (2) year period.

      10.

Representations, Warranties and Covenants

     

We represent, warrant and covenant to and with the Corporation (and acknowledge
that the Corporation is relying thereon) as follows:

      (a)

Jurisdiction of Residence - we, and any person on whose behalf we are
contracting, are resident or otherwise subject to the applicable securities
legislation in the jurisdiction set out under “Subscriber's Address” on page 1
of this subscription agreement, and the purchase by and sale to us (and any
person on whose behalf we are contracting), of the Debenture has occurred only
in such jurisdiction. The address set out under “Subscriber’s Address” on page 1
was not created and is not used solely for the purpose of acquiring the
Debenture and we, and any person on whose behalf we are contracting, were
solicited to purchase in such jurisdiction and are acquiring the Debenture for
our own account, or for the account of a person over which we exercise sole
investment discretion, and as to which the we have the authority to make the
statements set forth in this subscription agreement. We, and any person on whose
behalf we are contracting, have not been formed solely for the purpose of
entering into the transactions contemplated by this subscription agreement;

      (b)

Prospectus Exempt Purchaser (Canadian Purchasers) - we make the representations,
warranties and covenants set out below and in Schedules "D" to this subscription
agreement, with the Corporation and we may avail ourselves of one or more of the
categories of prospectus exemptions contemplated therein AS IS APPROPRIATE):

A - 5

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

ACCREDITED INVESTOR EXEMPTION: We are resident in Alberta, we are purchasing as
principal and we are “accredited investors” within the meaning of National
Instrument 45-106, by virtue of falling within one of the categories of
"accredited investor" set forth in Schedule "D" attached hereto (PLEASE CHECK
THE APPROPRIATE CATEGORY IN SCHEDULE "D" ATTACHED HERETO);


 

(c)

Offshore Transaction - we represent and warrant to the Corporation that (i) we
are not a “U.S. person” as that term is defined in Rule 902(c) of Regulation S;
(ii) at the time of execution of this agreement, we were outside the United
States and no offer of the Debenture was made to us within the United States;
(iii) we purchased the Debenture for our own account and not on behalf of any U.
S. person, and the sale of the Debenture has not been prearranged with any buyer
in the United States; and (iv) we are not a distributor as defined in Regulation
S. We will not, before the expiration of one year from the Closing (the
“Restricted Period”), offer or sell the Debenture to U. S. persons or for the
account or benefit of U.S. persons and will offer and sell the Debenture or the
Common Shares issuable upon the conversion of the Debenture only in compliance
with the provisions of Regulation S or a valid and effective registration
statement covering the Debenture of the Common Shares.

        (d)

Legend – upon the original issuance thereof, and until such time as the same is
no longer required under applicable requirements of the U.S. Securities Act,
applicable state securities laws, or Canadian securities laws the certificates
representing the Debenture, the Common Shares and Warrants issuable upon the
conversion of the Debenture, the Warrant Shares upon exercise of the Warrants
and all certificates issued in exchange therefor or in substitution thereof,
shall bear a legend in substantially the form set forth below:

       

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY BE OFFERED, SOLD, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF ONLY (A) TO THE CORPORATION; (B) PURSUANT TO A
REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES WHICH HAS BEEN DECLARED
AND CONTINUES TO BE EFFECTIVE UNDER THE U.S. SECURITIES ACT; (C) IN AN OFFSHORE
TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 OF REGULATION S UNDER THE U.S.
SECURITIES ACT AND IN COMPLIANCE WITH ANY APPLICABLE SECURITIES LAWS; (D) WITHIN
THE UNITED STATES IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
U.S. SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS, AND THE SELLER HAS
FURNISHED TO THE CORPORATION AN OPINION TO SUCH EFFECT FROM COUNSEL OF
RECOGNIZED STANDING REASONABLY SATISFACTORY TO THE CORPORATION PRIOR TO SUCH
OFFER, SALE OR TRANSFER.”

       

"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR (4) MONTHS AND ONE (1) DAY
AFTER THE LATTER OF [(i)THE DISTRIBUTION DATE]; AND (ii) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN THE PROVINCE OR TERRITORY."

       

provided, that if the Common Shares and Warrants issuable upon the conversion of
the Debenture and Warrant Shares issuable on exercise of the Warrants are being
sold outside the United States in compliance with the requirements of Rule 904
of Regulation S under the U.S. Securities Act and outside of Canada in
compliance with applicable Canadian securities laws, the seller shall provide
the Corporation with a declaration in the form attached hereto as Schedule “E”;

A - 6

--------------------------------------------------------------------------------

EXHIBIT 10.1

  (e)

Investment Intent - we are acquiring the Debenture for our own account (or a
trust account if the subscriber is a trustee) and not as a nominee. We
understand that the purchase of the Debenture involves a high degree of risk and
that we must bear the economic risk of this investment indefinitely unless sale
of the Debenture is registered pursuant to the U.S. Securities Act, or an
exemption from registration for their sale is available. We understand that, in
the view of the United States Securities and Exchange Commission, the statutory
basis for the exemption claimed for this transaction would not be present if the
offering of the Debenture, although in technical compliance with Regulation S,
is part of a plan or scheme to evade the registration provisions of the U.S.
Securities Act. We are acquiring the Debenture for investment purposes and have
no present intention to sell the Debenture in the United States, to a U.S.
Person or for the account or benefit of a U.S. Person. We covenant that neither
we, nor our affiliates, nor any person acting on our or their behalf has the
intention of entering or will enter during the Restricted Period, into any put
option, short position or other similar instrument or position or any other
hedging transactions or arrangements with respect to the Company’s common stock,
and neither we, nor any of our affiliates, nor any person acting on our or their
behalf will use at any time Debenture acquired pursuant to this agreement to
settle any put option, short position or other similar instrument or position or
any other hedging transaction or arrangement that may have been entered into
before the execution of this agreement or during the Restricted Period.

        (f)

General Solicitation in the U.S. – we, on our own behalf and (if applicable) on
behalf of others for whom we are contracting hereunder, acknowledge that we have
not purchased the Debenture as a result of any general solicitation or general
advertising, as such terms are used in Regulation D under the U.S. Securities
Act, including without limitation, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media, or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

        (g)

No Sale in Violation of the Securities Laws - we covenant that we will not
knowingly sell, transfer or otherwise dispose of the Debenture, Common Shares,
Warrants or Warrant Shares in violation of the U.S. Securities Act, the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) or the rules
and regulations of the Securities and Exchange Commission. We will only offer
and sell the Debenture, Common Shares, Warrants and Warrant Shares pursuant to
an effective registration statement under the U.S. Securities Act or an
exemption from the registration provisions of the U.S. Securities Act or outside
the United States in accordance with applicable securities laws.

        (h)

Resale Restrictions - we have been independently advised as to, and are aware of
the restrictions with respect to trading in the Debenture and Common Shares,
Warrants and Warrant Shares underlying the Debenture pursuant to the applicable
securities laws and any applicable stock exchanges;

        (i)

Due Execution and Delivery - we are responsible for obtaining such legal advice
as we consider necessary in connection with the execution, delivery and
performance by us of this agreement and the transactions contemplated herein and
we represent and warrant that such execution, delivery and performance shall not
contravene any applicable laws of the jurisdiction in which we are resident;

        (j)

Independent Tax Advice - we are solely responsible for obtaining such advice
concerning the tax consequences of our investment in the Debenture and we are
not relying on the Corporation for advice concerning such tax consequences;

        (k)

Capacity – if we and, if applicable, any person on whose behalf we are
contracting (i) are an individual, we have attained the age of majority and are
legally competent to execute this subscription agreement and to perform all
actions required pursuant hereto; or (ii) are a

A - 7

--------------------------------------------------------------------------------

EXHIBIT 10.1

 

corporation, partnership, unincorporated association or other entity, we, as the
case may be, have the legal capacity and competence to enter into and be bound
by this subscription agreement and we further certify that all necessary
approvals of directors, shareholders or otherwise have been given and obtained;

          (l)

Authority - the entering into of this subscription agreement and the completion
of the transactions contemplated herein will not result in the violation of any
of the terms and provisions of any law applicable to, or the constating
documents of, us or any purchaser on whose behalf we are contracting or of any
agreement, written or oral, to which we are or such other purchaser is a party
or by which we or such other purchaser are bound;

          (m)

Enforceability - this subscription agreement has been duly and validly
authorized, executed and delivered by us and, upon acceptance by the Corporation
this subscription agreement will constitute a legal, valid and binding contract
of ours, enforceable against us, in accordance with its terms;

          (n)

No Representation re: Resale, Refund, Future Price or Listing - no person has
made any written or oral representation to us:

          (i)

that any person will resell or repurchase the Debenture or the Common Shares,
Warrants and Warrant Shares underlying the Debenture;

          (ii)

that any person will refund the purchase price of the Debenture or the Common
Shares, Warrants and Warrant Shares underlying the Debenture other than as may
be provided in this subscription agreement; or

          (iii)

relating to the future price or value of the Debenture or the Common Shares,
Warrants and Warrant Shares underlying the Debenture.

          (o)

Investment Experience - we have knowledge and experience with respect to
investments of this type enabling us, to evaluate the merits and risks thereof
and the capacity to obtain competent independent business, legal and tax advice
regarding this investment;

          (p)

Investment Intent - we are subscribing for the Debenture as principal for our
own account and not for the benefit of any other person (within the meaning of
applicable securities legislation) and not with a view to resale or distribution
of all or any of the Debenture or the Common Shares, Warrants and Warrant Shares

          (q)

underlying the Debenture, or in the case of a subscription for the Debenture, by
us acting as trustee or agent (including, for greater certainty, a portfolio
manager or comparable adviser) for a principal, the we are duly authorized to
execute and deliver this subscription agreement and all other necessary
documentation in connection with such subscription on behalf of each such
beneficial person, each of whom is subscribing as principal for its own account,
not for the benefit of any other person and not with a view to the resale or
distribution of the Debenture;

          (r)

Share Ownership – we own that number and type of securities of the Corporation
set forth on page 1 of this subscription agreement; and

We acknowledge that the foregoing representations and warranties are made by us
with the intent that they may be relied upon in determining our eligibility and
the eligibility of any person on whose behalf we are contracting, to purchase
the Debenture under relevant securities legislation and we hereby agree, on our
own behalf and on behalf of any person on whose behalf we are contracting, to
indemnify the Corporation against all losses, claims, costs, expenses and
damages and other liabilities which it may suffer or incur as the result of or
arising from the reliance by the Corporation on any such representation

A - 8

--------------------------------------------------------------------------------

EXHIBIT 10.1

or Warranty. We further agree that by accepting the Debenture we shall be
representing and warranting that the foregoing representations and warranties
are true as at Closing, with the same force and effect as if they had been made
by us on such date and that they will survive the purchase by us of the
Debenture and will continue in full force and effect notwithstanding any
subsequent disposition by the us of the Debenture.

    11.

Commissions

   

We acknowledge that the Corporation may pay cash commission, in accordance with
all regulatory requirements, to agents for obtaining subscriptions in connection
with the offering. The Corporation has not retained an agent for this offering.


12.

Survival

   

This subscription agreement, including without limitation the representations,
warranties and covenants contained herein, shall survive and continue in full
force and effect and be binding upon the Corporation and the undersigned for a
period of three years from Closing notwithstanding the issuance of the Common
Shares issuable upon the conversion of the Debenture.

    13.

Governing Law

   

This agreement shall be governed by and construed in accordance with the laws of
the Province of Alberta and the federal laws of Canada applicable therein. We,
hereby irrevocably attorn to the jurisdiction of the courts of the Province of
Alberta with respect to any matters arising out of this agreement.

    14.

Costs

   

All costs and expenses incurred by us (including any fees and disbursements of
any counsel retained by us) relating to the purchase by us of the Debenture or
the issuance of Common Shares issuable upon the conversion of the Debenture
shall be borne by us.

    15.

Assignment

   

This agreement is not transferable or assignable, in whole or in part, by us or
(if applicable) by others on whose behalf we are contracting hereunder.

    16.

Enurement

   

This agreement will be binding upon and enure to the benefit of the parties
hereto and their respective successors and assigns.

    16

Entire Agreement and Headings

   

This agreement (including the schedules hereto) contains the entire agreement of
the parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein. This agreement may be amended or
modified in any respect by written instrument only. The headings contained
herein are for convenience only and shall not effect the meanings or
interpretation hereof.

    17.

Time of Essence

   

Time shall be of the essence of this agreement.

    18.

Counterparts and Facsimile Deliveries

A - 9

--------------------------------------------------------------------------------

EXHIBIT 10.1

This agreement may be executed in one or more counterparts, each of which
counterparts when executed shall constitute an original and all of which
counterparts so executed shall constitute one and the same instrument. The
Corporation shall be entitled to rely on delivery of a facsimile copy of this
agreement, including the completed schedules attached hereto, and acceptance by
the Corporation of any such facsimile copy shall be legally effective to create
a valid and binding agreement between the parties hereto in accordance with the
terms hereof. Notwithstanding the foregoing, the undersigned shall deliver to
the Corporation at the address specified in Section 4 hereof, an originally
executed copy of this agreement, including the schedules attached hereto, within
two business days of Closing.

A - 10

--------------------------------------------------------------------------------

EXHIBIT 10.1

SCHEDULE "B"

DEBENTURE CERTIFICATE

 

 

 

 

 

B - 1

--------------------------------------------------------------------------------

EXHIBIT 10.1

SCHEDULE "C"

WARRANT CERTIFICATE

 

 

 

 

 

C - 1

--------------------------------------------------------------------------------

EXHIBIT 10.1

SCHEDULE "D"

ALBERTA RESIDENTS ONLY

TO:         WESCORP ENERGY INC.

The undersigned ("Subscriber") hereby represents, covenants and certifies to
Wescorp Energy Inc that the Subscriber is:

1.

purchasing the securities of the Corporation as principal;

    2.

it or its disclosed principal is resident in or subject to the laws of the
Province of Alberta, and

    3.

it or its disclosed principal is an "accredited investor" (as that term is
defined in National Instrument 45- 106) by virtue of satisfying the indicated
criteria on Appendix 1 hereto.

DATED this _________ day of ___________________, 20 ___________.

 

      Name of Entity           Authorized Signature           Print Name of
Signatory

D - 1

--------------------------------------------------------------------------------

EXHIBIT 10.1

APPENDIX 1 TO SCHEDULE "D"

The Subscriber represents and warrants that the Subscriber falls within the
category of "Accredited Investor" which is initialled below:

____ (a)

a Canadian financial institution or an authorized foreign bank listed in
Schedule III of the Bank Act (Canada);

      ____ (b)

the Business Development Bank incorporated under the Business Development Bank
of Canada Act (Canada);

      ____ (c)

a subsidiary of any person referred to in paragraphs (a) to (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

      ____ (d)

a person registered under the securities legislation of a jurisdiction of
Canada, as an adviser or dealer, other than a limited market dealer registered
under the Securities Act (Ontario) or the Securities Act (Newfoundland and
Labrador);

      ____ (e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada, as a representative of a person referred to in
paragraph (d);

      ____ (f)

the government of Canada or a jurisdiction of Canada, or any crown Company,
agency or wholly-owned entity of the government of Canada or a jurisdiction of
Canada;

      ____ (g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the comité de gestion de la taxe solaire do l'ile de
Montreal or an intermunicipal management board in Quebec;

      ____ (h)

a national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

      ____ (i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

      ____ (j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds Cdn.$1,000,000;

      ____ (k)

an individual whose net income before taxes exceeded Cdn.$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded Cdn.$300,000 in each of the two most recent calendar
years and who, in either case, has a reasonable expectation of exceeding the
same net income level in the current calendar year;

      ____ (l)

an individual who, either alone or with a spouse, has net assets of at least
$5,000,000;

      ____ (m)

a person, other than an investment fund, that has net assets of at least
Cdn.$5,000,000 as shown on its most recently prepared financial statements;

D - 2

--------------------------------------------------------------------------------

EXHIBIT 10.1

____ (n)

an investment fund that distributes or has distributed its securities only to
(i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in section 2.10 (minimum investment amount) of
National Instrument 45-106, and section 2.1.9 (additional investment in
investment funds) of National Instrument 45-106, or (iii) a person described in
paragraphs (i) or (ii) that acquires or acquired securities under section 2.8
(investment funds reinvested) of National Instrument 45-106;

      ____ (o)

an investment fund that distributes, or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator, or, in Quebec,
the securities regulatory authority, has issued a receipt;

      ____ (p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

      ____ (q)

a person acting on behalf of a fully managed account managed by that person, if
that person (i) is registered or authorized to carry on business as an advisor
or the equivalent under the securities legislation of a jurisdiction of Canada
or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security that is
not a security of an investment fund;

      ____ (r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility advisor or other advisor or
registered to provide advice on the securities being traded;

      ____ (s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraph (a) through (d) and paragraph (i) in form and
function;

      ____ (t)

a person in respect of which all of the owners of interests, direct, indirect,
or beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors; or

      ____ (u)

an investment fund that is advised by a person registered as an advisor or a
person that is exempt from registration and is an advisor, or the person that is
recognized or designated by the securities regulatory authority or, except in
Ontario and Quebec, the regulator as (i) an accredited investor, or (ii) an
exempt purchaser in Alberta or British Columbia after September 14, 2005.

For the purposes hereof:

"eligibility advisor" means

(a)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of securities
being distributed, and

    (b)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not

D - 3

--------------------------------------------------------------------------------

EXHIBIT 10.1

(i)

have a professional, business or personal relationship with the issuer, or any
of its directors, executive officers, founders or control persons, and

    (ii)

have acted for or been retained personally or otherwise as an employee, an
executive officer, a director, associate or partner of a person that has acted
for or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

“EVCC” means an employee venture capital corporation that does not have a
restricted constitution, and is registered under Part 2 of the Employee
Investment Act (British Columbia) and whose business objective is making
multiple investments;

“financial assets” means:

(a)

cash,

    (b)

securities, or

    (c)

a contract or insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation;

"investment fund" means a mutual fund or non-redeemable investment fund and, for
greater certainty in British Columbia, includes an EVCC and a VCC;

"person" includes

(a)

an individual,

    (b)

a corporation,

    (c)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not, and

    (d)

an individual or other person in that person's capacity as a trustee, executor,
administrator, or personnel or other legal representative;

“related liabilities,” means

(a)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

    (b)

liabilities that are secured by financial assets.

“VCC” means a venture capital corporation registered under Part 1 of the Small
Business Venture Capital Act (British Columbia) whose business objective is
making multiple investments.

D - 4

--------------------------------------------------------------------------------

EXHIBIT 10.1

SCHEDULE “E”

DECLARATION

TO:                             [name of company]

AND TO:                   [name of transfer agent]

The undersigned (a) acknowledges that the sale of the securities of
_______________________ (the “Corporation”) to which this declaration relates is
being made in reliance on Rule 904 of Regulation S under the United States
Securities Act of 1933, as amended (the “U.S. Securities Act”), and (b)
certifies that (1) the undersigned is not an “affiliate” (as that term is
defined in Rule 405 under the U.S. Securities Act) of the Corporation, a
“distributor” (as that term is defined in Rule 902(d) of Regulation S under the
U.S. Securities Act) or an affiliate of a distributor or acting on behalf of any
of the foregoing, (2) the offer of such securities has not been made and will
not be made to a person in the United States and either (A) at the time the buy
order is originated, the buyer is outside the United States, or the seller and
any person acting on its behalf shall reasonably believe that the buyer is
outside the United States, or (B) the transaction will be executed in, on or
through the facilities of a “designated offshore securities market” (as that
term is defined in Rule 902(b) of Regulation S under the U.S. Securities Act)
and neither the seller nor any person acting on its behalf knows or will know
that the transaction has been prearranged with a buyer in the United States, (3)
neither the seller nor any affiliate of the seller nor any person acting on any
of their behalf has engaged or will engage in any “directed selling efforts” (as
that term is defined in Rule 902(c) of Regulation S under the U.S. Securities
Act) in the United States in connection with the offer and sale of such
securities (4) the sale is bona fide and not for the purpose of “washing off”
the resale restrictions imposed because the securities are “restricted
securities” (as such term is defined in Rule 144(a)(3) under the U.S. Securities
Act), (5) the contemplated sale is not and will not be a transaction, or part of
a series of transactions which, although in technical compliance with Regulation
S, is part of a plan or scheme to evade the registration provisions of the U.S.
Securities Act, and (6) the undersigned in making such sale has complied and
will comply with the terms of Rule 904(b) of Regulation S. Terms used herein
have the meanings given to them by Regulation S under the U.S. Securities Act.

If requested by the Corporation and/or its registrar and transfer agent, the
undersigned shall provide an opinion of counsel, of recognized standing
reasonably satisfactory to the Corporation, to the effect that the sale complies
with the terms of Rule 904 of Regulation S.

Dated: _________________________     (Name of Holder – please print)          
(Authorized Signature)           (Official Capacity – please print)        

(please print here the name of the individual whose signature appears above, if
different from the name of holder printed above)


--------------------------------------------------------------------------------